United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3632
                                  ___________


United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
     v.                                * United States District Court
                                       * District of Nebraska
Everett Sileven,                       *
                                       *      [TO BE PUBLISHED]
              Appellant.               *


                                 ____________

                           Submitted: April 18, 1997

                            Filed: April 29, 1997
                                 ____________

Before McMILLIAN, JOHN R. GIBSON, and BEAM, Circuit Judges.
                              ____________


PER CURIAM.


     Everett Sileven appeals from a final judgment entered in the United
States District Court1 for the District of Nebraska dismissing his Amended
Motion, filed pursuant to 28 U.S.C. § 2255, to vacate, set aside, or
correct his sentence.      United States v. Sileven, No. 8:CR89-126 (D. Neb.
Sept. 4, 1996) (memorandum and order); id. (Sept. 4, 1996) (judgment).




          1
       The Honorable William G. Cambridge, Chief Judge, United
States District Court for the District of Nebraska.
        Sileven was convicted in 1992 for conspiracy to defraud the United
States, in violation of 18 U.S.C. § 371, and three counts of mail fraud,
in violation of 18 U.S.C. § 1341.     He was sentenced on   June 8, 1992, to
fifteen months in prison and three years supervised release.      He did not
file a direct appeal.    Acting pro se, he filed his original § 2255 motion
on August 30, 1993, asserting claims that he lacked predisposition and that
he was entrapped.    With leave of the district court, Sileven twice amended
his § 2255 motion, most recently with the assistance of retained counsel.
Upon review of that latest amended § 2255 motion, the district court
dismissed it and entered judgment for the government.       Sileven filed the
present appeal.


        For reversal, Sileven argues that the district court erred in (1)
holding that he failed to show cause for his failure to raise on direct
appeal the predisposition and entrapment claims presently being asserted
and (2) dismissing his claims without ordering the government to respond
or conducting a hearing.    He maintains that he did sufficiently demonstrate
cause to excuse the procedural default by indicating in his amended motion
that the government violated his rights under Brady v. Maryland, 373 U.S.
83 (1963).    He suggests that he did not truly become aware of his claims
until April 23, 1996, when the Justice Department responded to a request
he made pursuant to the Freedom of Information Act, shortly after being
indicted in October 1989.
        Upon careful review of the issues in this case, the record on appeal,
and the parties' arguments in their briefs, we hold that the district court
did not err in holding as a matter of law that Sileven had not adequately
shown cause for his failure to raise on direct appeal these claims related
to predisposition and entrapment.      Moreover, Sileven has failed to show
prejudice to overcome the procedural default.       The alleged exculpatory
Brady




                                     -2-
materials would not have been relevant to Sileven's criminal prosecution
and therefore would not have been admissible in the criminal case, or
otherwise have affected its outcome.


     Accordingly, we affirm the judgment of the district court.     See 8th
Cir. R. 47B.


     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-